            Case 1:18-cv-01880-EGB Document 23 Filed 12/13/18 Page 1 of 2



                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                      Bid Protest

                                                    )
ORACLE AMERICA, INC.,                               )
                                                    )
                      Plaintiff,                    )
                                                    )
             v.                                     )
                                                    )          Case No. 18-1880C
THE UNITED STATES,                                  )
                                                    )          Senior Judge Eric G. Bruggink
                      Defendant,                    )
                                                    )
             and                                    )
                                                    )
AMAZON WEB SERVICES, INC.,                          )
                                                    )
                      Defendant-Intervenor.         )
                                                    )

                      APPLICATION FOR ACCESS TO INFORMATION
                    UNDER PROTECTIVE ORDER BY OUTSIDE COUNSEL

       1.      I, Daniel R. Forman, hereby apply for access to protected information covered by
the Protective Order issued in connection with this proceeding.

        2.a.    I am an attorney with the law firm of Crowell & Moring LLP and have been
retained to represent Amazon Web Services, Inc., a party to this proceeding.

       3.          I am a member of the bar of the United States Court of Federal Claims (the court).

        4.      My professional relationship with the party I represent in this proceeding and its
personnel is strictly one of legal counsel. I am not involved in competitive decision making as
discussed in U.S. Steel Corp. v. United States, 730 F.2d 1465 (Fed. Cir. 1984), for or on behalf of
the party I represent, any entity that is an interested party to this proceeding, or any other firm
that might gain a competitive advantage from access to the information disclosed under the
Protective Order. I do not provide advice or participate in any decisions of such parties in matters
involving similar or corresponding information about a competitor. This means that I do not, for
example, provide advice concerning, or participate in decisions about, marketing or advertising
strategies, product research and development, product design or competitive structuring and
composition of bids, offers, or proposals with respect to which the use of protected information
could provide a competitive advantage.




                                                    1
            Case 1:18-cv-01880-EGB Document 23 Filed 12/13/18 Page 2 of 2



        5.       I identify here (by writing “none” or listing names and relevant circumstances)
those attorneys in my firm who, to the best of my knowledge, cannot make the representations
set forth in the preceding paragraph:
        None

        6.      I identify here (by writing “none” or listing names, position, and responsibilities)
any member of my immediate family who is an officer or holds a management position with an
interested party in the proceeding or with any other firm that might gain a competitive advantage
from access to the information disclosed under the Protective Order.
        None

        7.     I identify here (by writing “none” or identifying the name of the forum, case
number, date, and circumstances) instances in which I have been denied admission to a
protective order, had admission revoked, or have been found to have violated a protective order
issued by any administrative or judicial tribunal:
        None

       8.       N/A

        9.     I have read the Protective Order issued by the court in this proceeding. I will
comply in all respects with that order and will abide by its terms and conditions in handling any
protected information produced in connection with the proceeding.

       10.     I acknowledge that a violation of the terms of the Protective Order may result in
the imposition of such sanctions as may be deemed appropriate by the court and in possible civil
and criminal liability.

                                               ***

       By my signature, I certify that, to the best of my knowledge, the representations set forth
above (including attached statements) are true and correct.



                                                             December 13, 2018
Signature of Attorney of Record                              Date Executed

Daniel R. Forman, Partner (Attorney of Record)
Typed Name and Title

Tele: (202) 624-2504 Fax: (202) 628-5116
Telephone & Facsimile Numbers

dforman@crowell.com
E-mail Address



                                                 2
